Title: From Benjamin Franklin to the Marquis de Lafayette, 17 August 1779
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear sir
Passy, Aug. 17. 1779.
I received duly your much esteemed favours of july 12. and Aug. 3.— You have found out by this time that I am a very bad Correspondent. As I grow old I perceive my aversion to writing increases, and is become almost insurmountable.
The Expedition of the Enemy into Virginia has done us some harm, but not considerable, and it has done them no good. They have only more exasperated the People by their Barbarities; and they have shown their Weakness, by not being able to maintain their Post but a few Days. The Reports about Fort Pitt are Newyork News, and not confirmed.
I inclose a Letter I have just received for you from America; but I believe it is a very old one as it comes far about.— I send you also a Copy of a note just come to hand from Holland relating to the affair at Charlestown. It is strange that we have no direct Authentic Advices of it.— But the Rumour comes so many different Ways, that one can scarcely forbear giving some credit to it. With the Sincerest Esteem and affection, and my best Wishes for your success in your present expedition, and safe return to your friends and amiable family crown’d with fresh Laurels, I am ever Your most obedient and most humble servant
BF.
Marquis De La Fayette.
